                                                                                   USDC SDNY
                                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                      DOC #:
                                                                                   DATE FILED: 
 ENVIRONMENT SOLUTIONS ASSOCIATES
 GROUP, LLC,

                                Plaintiff,                                     1:20-cv-10699-MKV
                            -against-                                                 ORDER
 CONOPOCO, INC., d/b/a Unilever,

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        The Court has received Defendant’s letter dated May 19, 2021 [ECF No. 27], requesting

that the Court suspend the briefing schedule on Defendant’s motion to dismiss [ECF No. 19]

pending the Court’s determination of Plaintiff’s cross-motion for leave to amend [ECF No. 23]. 1

Defendant takes no position on Plaintiff’s request for leave to amend [ECF No. 28] and

acknowledges that the Court’s granting the motion would likely render its motion to dismiss moot

[ECF No. 27 at 2].

        Courts “should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.

15(a). Amendments are generally favored because they “tend to facilitate a proper decision on the

merits.” Addison v. Reitman Blacktop, Inc., 283 F.R.D. 74, 79 (E.D.N.Y. 2011) (quoting Sokolski

v. Trans Union Corp., 178 F.R.D. 393, 396 (E.D.N.Y. 1998)). “Although the decision whether to

grant leave to amend is within the discretion of the district court, refusal to grant leave must be

based on a valid ground.” Oliver Schs., Inc. v. Foley, 930 F.2d 248, 253 (2d Cir. 1991) (quoting



     1
       The parties dispute whether this amendment would qualify as Plaintiff’s First Amended Complaint or Second
Amended Complaint [see ECF No. 23–24, 27] as the Court previously granted leave for Plaintiff to refile the
Complaint to correct a typographical error [see ECF No. 8]. Leave of Court is required to amend here regardless. For
clarity, the Court considers the operative Complaint to be the First Amended Complaint [ECF No. 9] and the proposed
amendment to be a proposed Second Amended Complaint [ECF No. 25-1]. The Court, however, remains mindful that
the First Amended Complaint was filed to correct a typographical error and not to amend substantive allegations.

                                                         1
Ronzani v. Sanofi S.A., 899 F.2d 195, 198 (2d Cir. 1990)). Leave to amend should be freely given

absent “undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice to

the opposing party by virtue of allowance of the amendment, [or] futility of amendment.” Foman

v. Davis, 371 U.S. 178, 182 (1962).

       Where a plaintiff seeks to amend its complaint while a motion to dismiss is pending, a court

“may either deny [the] pending motion to dismiss as moot or consider the merits of the motion,

analyzing the facts as alleged in the amended pleading.” Pettaway v. Nat’l Recovery Sols., LLC,

955 F.3d 299, 303 (2d Cir. 2020) (citing Conforti v. Sunbelt Rentals, Inc., 201 F. Supp. 3d 278, 291

(E.D.N.Y. 2016)). In adopting this rule, the Second Circuit explained that this approach “promotes

judicial economy by obviating the need for multiple rounds of briefing addressing complaints that

are legally insufficient.” Id. Accordingly, district courts have “the option of either denying the

pending motion [to dismiss] as moot or evaluating the motion in light of the facts alleged in the

amended complaint.” Id. at 303–04.

       Where the proposed amendment requires leave of court, “the preferred course is to grant

leave to amend even if doing so renders moot the motion to dismiss, rather than granting the motion

to dismiss and rendering moot the motion for leave.” Rheaume v. Pallito, No. 2:15–cv–135–wks–

jmc, 2015 WL 7300790, at *2 (D. Vt. Oct. 22, 2015) (emphasis omitted) (quoting Roller Bearing

Co. v. American Software, Inc., 570 F. Supp. 2d 376, 384 (D. Conn. 2008)); accord Pure Country,

Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir. 2002) (reversing district court’s denial of

motion for leave to amend complaint and holding that motion for leave rendered moot pending

motion to dismiss rather than vice versa). See generally New Oriental Enter., PTE, Ltd. v. Mission

Critical Sols. LLC, No. 1:20-cv-2327-MKV, 2021 WL 930616 (S.D.N.Y. Mar. 11, 2021). In

determining whether to deny the motion to dismiss as moot, courts consider whether the plaintiff



                                                 2
seeks to add new defendants or claims and whether the existing defendant has responded to the

proposed amendments See e.g., Kilpakis v. JPMorgan Chase Fin. Co., LLC, 229 F. Supp. 3d 133,

139 (E.D.N.Y. 2017) (collecting cases); Gentleman v. State Univ. of N.Y.—Stony Brook, No. 16-

cv-2012 (ADS)(AKT), 2016 WL 6892151, at *4 (E.D.N.Y. Nov. 21, 2016).

       The Court elects to grant Plaintiff leave to amend and to deny the pending motion to dismiss

as moot. As noted, this is the preferred course where the amended complaint requires leave of

court. Rheaume, 2015 WL 7300790, at *2. Further, Plaintiff seeks to amend to revise, clarify, and

add allegations that go to the heart of its claim—allegations to which Defendant has not had an

opportunity to respond in its motion to dismiss. In addition, “granting leave to amend is consistent

with the liberal standard of Rule[] 15 . . . , and with the Second Circuit’s ‘strong preference for

resolving disputes on the merits.’” Patterson v. Morgan Stanley, No. 16-cv-6568 (RJS), 2017 WL

11569235, at *2 (S.D.N.Y. Sept. 27, 2017) (quoting Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo

Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)).

       The Court also finds no undue delay by Plaintiff and prejudice to Defendant from

permitting amendment at this early stage in the litigation. There is no undue delay as Plaintiff’s

request for leave was filed in response to Defendant’s motion to dismiss. See Joint Stock Co. v.

Infomir LLC, No. 16 Civ. 1318 (GBD) (BCM), 2017 WL 2988249, at *1 (S.D.N.Y. Mar. 27, 2017)

(finding no undue delay where plaintiffs moved for leave to amend twenty-four days after

defendant moved to dismiss and before any defendant answered complaint); see also Richardson

Greenshields Sec., Inc. v. Lau, 825 F.2d 647, 653 n.6 (2d Cir. 1987) (noting that mere delay, absent

bad faith or undue prejudice, is not alone grounds to deny leave to amend (collecting cases)). There

is “no undue prejudice because the parties are far from trial, no Defendant has answered, no Rule




                                                 3
16 conference has been held, and no discovery deadlines have been established.” Joint Stock Co.,

2017 WL 2988249, at *1. There is also no evidence of bad faith. 2

         The Court is also mindful of judicial economy and preserving the parties’ resources.

Pettaway, 955 F.3d at 303; see also In re “Agent Orange” Prod. Liab. Litig., 220 F.R.D. 22, 25

(E.D.N.Y. 2004) (considering “impact of granting leave on judicial economy”). “When a motion

to dismiss is granted, the usual practice is to grant leave to amend the complaint.” Hayden v.

County of Nassau, 180 F.3d 42, 53 (2d Cir. 1999) (citing Ronzani v. Sanofi S.A., 899 F.2d 195, 198

(2d Cir. 1990)). It is in the interest of judicial economy for Plaintiffs to amend now rather than

after a ruling of Defendant’s motion to dismiss.

         As to futility, “In the interests of judicial economy and in the absence of undue prejudice,

the Court may decline to engage in a detailed futility analysis where the Court finds that these

arguments are better suited for consideration in the context of a motion to dismiss.” Chubb INA

Holdings Inc. v. Chang, No. 16-2354-BRM-DEA, 2016 WL 6841075, at *6 (D.N.J. Nov. 21, 2016)

(collecting cases).       The Court therefore declines to consider whether Plaintiff’s proposed

amendments would be futile.

         By reason of Defendant’s motion to dismiss, Plaintiff is on notice of the alleged

deficiencies in its pleading. Plaintiff is warned that the Court will be reluctant to grant further

leave to amend if Defendant successfully moves to dismiss the Second Amended Complaint. As

the Second Circuit has explained:

                  When a plaintiff was aware of the deficiencies in his complaint when he
                  first amended, he clearly has no right to a second amendment even if the
                  proposed second amended complaint in fact cures the defects of the first.

    2
      The Court implicitly denied Plaintiff’s earlier, informal request for leave to amend, which was buried in its
response to Defendant’s pre-motion letter and did not include a proposed amended complaint or adequately elaborate
on the proposed amendments. See In re Tamoxifen Citrate Antitrust Litig., 466 F.3d 187, 220 (2d Cir. 2006) (“It is
within the [district] court’s discretion to deny leave to amend implicitly by not addressing the request [for leave to
amend] when leave is requested informally in a brief filed in opposition to a motion to dismiss.”).

                                                          4
               Simply put, a busy district court need not allow itself to be imposed upon
               by the presentation of theories seriatim.

Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l Ass’n, 898 F.3d 243, 257–58 (2d Cir. 2018)

(alteration, internal quotation marks, and citations omitted); see also Valverde v. Folks, No. 1:19-

cv-08080-MKV, 2020 WL 5849515, at *13 (S.D.N.Y. Sept. 30, 2020).

       Accordingly, IT IS HEREBY ORDERED that Plaintiff’s cross-motion for leave to amend

is GRANTED and Defendant’s motion to dismiss is DENIED as moot. Plaintiff shall file its

Second Amended Complaint on or before May 19, 2021. If it wishes to move to dismiss the Second

Amended Complaint, Defendant shall submit a pre-motion letter, as required by the Court’s

Individual Rules of Practice ¶ 4.A.i.

       The Clerk of Court is respectfully requested to terminate docket entries 19, 23, and 27.


SO ORDERED.
                                                     __________________________________
                                                      __ _________
                                                                ___
                                                                 _______
                                                                       ___ ___
                                                                       ____ ____
                                                                               ____
                                                                                  ______
                                                                                      _ _____
                                                                                           ___
Date: May 24, 2021                                   MARY   Y KAY
                                                              KAY VYSKOCIL
                                                                    VY
                                                                     YSK
                                                                       SKOCIL  IL
                                                                                L
      New York, NY                                    United States
                                                             States District
                                                                    Diist
                                                                       strict Judge
                                                                              Jud
                                                                                dge




                                                 5
